Case 1:11-cv-08611-AT Document 439 Filed 04/17/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK BOew FILED
BENJAMIN ASHMORE, DATE FILED: _4/17/2020

Plaintiff,

-against- 11 Civ. 8611 (AT)

CGL INC. and CGI FEDERAL INC.. ORDER

Defendants.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that trial will commence in this action on October 19, 2020, at 9:00
a.m. In accordance with Paragraph V.H of the Court’s Individual Practices, trial will be
conducted from 9:00 a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury

selection and jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a
break from 1:00 to 2:00 p.m.

By September 21, 2020, the parties shall submit a joint letter summarizing any necessary
alterations to their proposed pretrial order, ECF No. 381, and any other matters that should be
brought to the Court’s attention in advance of trial in light of the revised schedule.

On October 14, 2020, at 11:00 a.m., counsel for all parties shall appear for a final pre-
trial conference in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York,
NY 10007.

SO ORDERED.

Dated: April 17, 2020

New York, New York 2

ANALISA TORRES
United States District Judge
